               Case 15-40315-KKS         Doc 89        Filed 09/04/19   Page 1 of 12



                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF FLORIDA
                                   TALLAHASSEE DIVISION
IN RE:


STEVEN EUGENE ALLEN,                                             Case No. 15-40315-KKS
                                                                 Chapter 7
               Debtor.
                                           /

                    SEA DEVELOPERS, LLC OBJECTION TO
             TRUSTEE'S MOTION FOR ENTRY OF AN ORDER RE: SALE
         PROCEDURES [Doc. 801 AND REQUEST FOR EVIDENTIARY HEARING

         SEA DEVELOPERS, LLC ("SEA Developers") hereby objects to Teresa M. Bender's

("Trustee") Motion for (a) approving competitive bidding and sale procedures, (b) approving the

sale ("Sale") of Debtor's interest in SEA Developers, LLC ("SEA Developers") to Partnership

Liquidity Investors V, LLC ("Buyer") pursuant to the agreement attached to the motion; (c)

scheduling a date to conduct a hearing to consider final approval of the Sale; and (d) granting

related relief (Doc. No. 80), and states as follows.

                                         BACKGROUND

         SEA Developers is a manager -managed limited liability company organized under the

laws of Florida. Initially, SEA Developers was comprised of five members: William J. Roberts,

Steven E. Allen, Alan Niedoroda, Charles B. Mitchell III and Patricia N. Mitchell, and Laurie

Dozier. One member has since passed away and his interest is owned by his estate. SEA

Developers is governed by an Operating Agreement, which is attached as Exhibit 2 to the

Trustee's motion.
               Case 15-40315-KKS          Doc 89     Filed 09/04/19            Page 2 of 12



       Notably, Article 10 governs transfers of membership interests. Specifically, Section 10.4

provides that an involuntary transfer occurs, among other things, by operation of law. Further,

Section 10.4 provides, "[i]n the event of an involuntary transfer, the LLC shall have the right as

provided in paragraph 10.2 [the right of first refusal] but not the obligation to acquire the

transferee's interest for a period of one (1) year from the date   .   .   .   by an action by operation of

law. After one year, if the LLC or the remaining members have not exercised the right of first

refusal, then the transferee may transfer the interest as provided by paragraph 10.3."

One June 5, 2015, Steven E. Allen filed a voluntary individual chapter 7 petition. In September

2015, Mr. Allen amended his schedules to remove his claimed entireties exemption from his

15% interest in SEA Developers, among other interests.

       On August 9, 2019, the Trustee filed the pending Motion. Specifically, the Trustee

disclosed that she has solicited bids, and received "multiple offers" prior to the filing of the

Motion. The Trustee determined that the offer of $50,000 from Partnership Liquidity Investors

V, LLC, was the highest and best offer. The proposed sale includes a break-up fee of 10% of the

final sale price, and a term that states that the offer does not include an agreement to assume any

of the guaranties or indemnities given in connection with the loans to the real property,

companies, or partnership. The Trustee asserts that she meets this condition as an involuntary

transferee who has never been admitted to full membership of SEA Developers. The attached

Letter of Intent vaguely provides the "basic terms and conditions" of the purchase. The motion

also provides that the Trustee will entertain any higher bids for purchase, subject to the break-up

fee, and sets forth additional bid procedures.




                                                 2
              Case 15-40315-KKS          Doc 89       Filed 09/04/19   Page 3 of 12



                                         OBJECTIONS

       SEA Developers, objects to the Trustee's pending motion as failing to provide critical

information or support for certain procedures, and on the grounds that an evidentiary hearing is

required. Specifically, the motion does not discuss (1) whether the Operating Agreement is an

executory contract that the Trustee has assumed; (2) what interests in SEA Developers the

Trustee has retained, and what interests are presently for sale; (3) what are the terms of the sale;

and (4) the support for the proposed break-up fee. Further, the pending motion effectively

ignores Sea Developer's and its members' right of first refusal under the LLC's Operating

Agreement.

                                     LEGAL ARGUMENT

  I.   There are outstanding questions as to the nature of the operating agreement, and
       whether the trustee has assumed the rights and obligations of the operating
       agreement.

           a. The Motion does not address whether the Operating Agreement is an
               executory contract.
       Section 365(a) of the Bankruptcy Code, provides in pertinent part, that "the trustee     .   .   .




may assume or reject any executory contract or unexpired lease of the debtor." 11 U.S.C. §

365(a). "Executory" is not defined in the Bankruptcy Code, and courts have grappled with what

constitutes an executory contract, and the approaches used to determine whether a contract is

executory. "There is no per se rule that characterizes all limited liability company operating

agreements as either executory or nonexecutory. Each is individually analyzed." In re Ichiban,

Case No. 06-10316-RGM, 2014 WL 2937088, *1 (Bankr. E.D. Va. June 30, 2014) (citing In re

Tsiaoushis, 383 B.R. 616, 618 (Bankr. E.D. Va. 2007)).

       Generally speaking, an executory contract is a contract on which performance remains

due to some extent on both sides and is subject to the provisions in § 365, as opposed to
                                                  3
               Case 15-40315-KKS         Doc 89      Filed 09/04/19     Page 4 of 12



§541(c)(1). In re Gen. Dev. Corp., 84 F.3d 1364, 1370 (11th Cir. 1996). "The U.S. Court of

Appeals for the Eleventh Circuit has "tacitly" adopted the 'functional approach' to whether a

contract is executory, rather than the traditional approach, which examines whether both parties

have outstanding material obligations under the contract." In re Soderstrom, 484 B.R. 874, 879

(Bankr. M.D. Fla. 2013) (citing Thompkins v. Lil' Joe Records, Inc., 476 F.3d 1294, 1306 n. 13

(11th Cir.2007)).

       Here, the Operating Agreement expressly provides that the Agreement is an executory

contract. See Operating Agreement, § 3.2. Further, under the Eleventh Circuit's functional test, it

is apparent that all parties to the Operating Agreement have outstanding material obligations

under the contract including: (1) contributing additional capital; (2) duties and obligations related

to the withdrawal or reduction in Capital Contributions; (3) fiduciary duties; (4) and duties and

obligations related to transfer of the member's interest. Members also have the duty to attend

meetings. These duties, particularly the duties related to capital contributions are not remote,

improbable, or extremely speculative. See Soderstrom, 848 B.R. at 880; c.f. In re Knowles, No.

6:11-BK-11717-KSJ, 2013 WL 152434, at *4 (Bankr. M.D. Fla. Jan. 15, 2013) (noting that other

than small capital contribution members had not taken official action in seven years).

       At minimum, an evidentiary hearing is necessary to determine whether these obligations

are, in fact, executory. Regardless, the Motion's failure to address this issue at all is dispositive

and serves as grounds for denial.

           b. The Motion does not address whether the Trustee has assumed or rejected
               the Operating Agreement.
       Pursuant to Section 365 of the Bankruptcy Code, assuming, as the evidence suggests, that

the Operating Agreement is an executory contract, the Trustee was permitted to either accept in

its entirety, or reject, within 60 days of the order for relief. Here, the Motion does not discuss

                                                 4
               Case 15-40315-KKS         Doc 89       Filed 09/04/19    Page 5 of 12



whether the Trustee assumed the Operating Agreement, or, by operation of law, reject it. Thus, it

is unclear whether the Trustee has assumed the rights and obligations delineated in the Operating

Agreement. Such information is critical to evaluating the proposed sale, as the failure to assume

the Operating Agreement leaves the Trustee only with the Debtor's economic interests in SEA

Developers.

       Further, Section 365 provides that a trustee may not assume an executory contract if

applicable law excuses a contracting party from accepting performance from someone other than

the debtor, and that party does not consent. Soderstrom, 848 B.R. at 880 (citing 11 U.S.C. §

365(c)(1)). Thus, if the Operating Agreement here is deemed executory the Trustee cannot sell

the Debtor's non -economic interest in the LLC because Florida law and the Operating

Agreement excuse a party other than the debtor from accepting performance from a third party.

See also § 605.0502, Fla. Stat. (noting a transfer does not entitle a transferee to participate in the

company's activities or affairs).

       As such, the Motion's failure to discuss the nature of the Operating Agreement, and

whether the Operating Agreement was assumed by the Trustee, is fatal.


 II.   Relatedly, the Motion does not address what interests are included in the proposed
       sale.
       Although it appears that the Trustee retains only an economic interest in SEA

Developers-that is the right to share in the profits and losses of the LLC-the Motion fails to

make explicit exactly what rights and duties are included as part of the proposed sale. The "Other

Terms" proposed in the Letter of Intent do not address whether the purchaser is entitled to voting

rights or managerial control. Similarly, the vague reference to "basic terms and conditions,"

provides no guidance. While, Section 10.3 expressly provides that a non -owner transferee "shall

not become a voting member for purpose of managing or operating of the LLC without the

                                                  5
                 Case 15-40315-KKS       Doc 89       Filed 09/04/19    Page 6 of 12



unanimous consent of the remaining members," such limitation should be made clear in any

proposed sale.

        It is critical that the Motion make clear precisely what the proposed sale includes. A party

with only an economic interest in SEA Developers, as proposed here, is subject to the managerial

control of the owner members. This limitation is substantial and may have a meaningful impact

on the purchase price. For example, such party has no right to demand a distribution. See

Operating Agreement § 9.2.        Further, assuming the Operating Agreement is an executory

contract that the Trustee has not assumed, a party with an economic interest only has no right to

equal distributions or, the right to receive distributions at the same time other members receive

them. See In re AbitibiBowater Inc., 418 B.R. 815, 822 (Bankr. D. Del. 2009) (noting that a

contract must be assumed or rejected in toto and that a Trustee cannot pick and choose suitable

provisions). Likewise, members with managerial interests in SEA Developers are entitled to

make capital calls, as reasonably necessary, and the economic interest -only party would be

required to make such additional capital contributions or be subject to dilution. See Operating

Agreement § 8.2. Accordingly, a potential purchaser should be fully informed of the limited

interest at issue here, and the Motion's failure to address the matter is grounds for denial.

III.   The Motion fails to provide any support for the proposed break-up fee.
       Perhaps most problematically, the Trustee's Motion baldly states that the proposed Buyer

is entitled to a 10% break-up fee and suggests that such fee is reasonable. The Motion provides

no support for such figure, which, on its face appears likely to chill further competition. A break-

up fee is "intended to compensate the bidder for the time, effort, and risk of being the stalking

horse, and to encourage the bidder to do the necessary due diligence with the assurance that its

efforts will be compensated if it is unsuccessful." In re Dorado Marine, Inc., 332 B.R. 637, 639


                                                  6
              Case 15-40315-KKS          Doc 89       Filed 09/04/19   Page 7 of 12



(Bankr. M.D. Fla. 2005). However, it is not intended to be a windfall. Instead, an unsuccessful

bidder may be reimbursed for costs that are "(1) are actual and necessary costs incurred for the

preservation of the Debtor's estate within the meaning of 11 U.S.C. § 503(b); (2) provide a

substantial benefit to the Debtor's estate; and (3) are reasonable and appropriate in light of the

size and nature of the proposed sale and the efforts expended." Id. at 640.

       Here, the Motion fails to provide any evidence as to why the proposed 10% break-up fee

constitutes a reasonable expense reimbursement for the proposer buyer's costs. There is no

discussion of the proposed buyer's actual and necessary costs incurred. There is likewise no

discussion as to whether the proposed buyer's actions and corresponding costs provided a

substantial benefit to the Debtor's estate. Finally, on its face, the proposed break-up fee of 10%

is unreasonable and inappropriate in light of the size and nature of the proposed sale and the

efforts expended. The Trustee provides no support for the suggestion that a 10% break-up fee is

reasonable; indeed one of the cases cited involved a 1% break-up fee. See In re 995 Fifth Ave.

Assocs., L.P., 96 B.R. 24 (Bankr. S.D.N.Y 1992). Further, while 10% of $50,000 may be

reasonable, the same cannot be said if the sale price rises to, say, $200,000. At minimum, this

shows that the proposed break-up fee has no relation to the proposed buyer's actual costs and

expenses. Accordingly, the Trustee's Motion should be denied.


IV.    The Motion ignores SEA Developers' and its members' Right of First Refusal.
       As described, the Operating Agreement provides SEA Developers and its members a

right of first refusal. "[A] right of first refusal is enforceable notwithstanding the fact that the

debtor is in bankruptcy." In re IT Grp., Inc., Co., 302 B.R. 483, 488 (D. Del. 2003) (citing In re

Todd, 118 B.R. 432, 435 (Bankr. D.S.C.1989); In re Gibson, 1995 Bankr. LEXIS 1727, *4-5

(Bankr. E.D. Va. Aug. 21, 1995); In re Six, 190 B.R. 958, 961 (Bankr. M.D.Fla.1995); In re


                                                  7
              Case 15-40315-KKS         Doc 89       Filed 09/04/19   Page 8 of 12



Baguet, 61 B.R. 495, 500 (Bankr. D. Mont.1986)); see also In re Capital Acquisitions & Mgmt.

Corp., 341 B.R. 632, 637 (Bankr. N.D. Ill. 2006) (holding that whether or not the LLC's

operating agreement was an executory contract, the right of first refusal was still enforceable).

The fact that the right of first refusal may hamper the Trustee's ability to assign the property is

irrelevant. In re Capital Acquisitions & Mgmt. Corp., 341 B.R. at 638.

       In its papers, the Trustee suggests that the one-year right of first refusal has expired.

(Doc. No. 85). However, pursuant to the plain language of the Operating Agreement, the right of

first refusal is triggered only upon an "involuntary transfer" by "operation of law." Here, the

Debtor voluntarily entered into Chapter 7 bankruptcy, and as such, assigned his interests in the

Sea Developer to the Trustee. This is not an "involuntary transfer" as referenced in the Operating

Agreement. Instead, the Trustee's proposed sale is a qualifying triggering event under the

Operating Agreement. As such, the Trustee must offer the interest in the LLC to SEA

Developers and its members at a price equal to the price for which it intends to sell, and then,

only after one year, may the Trustee sell or transfer its interests to the proposed buyer. Any

potential buyer has a right to be notified of this condition, and the failure to include such

provision in the proposed sale terms is fatal. Accordingly, the Trustee's motion must be denied.




                                                 8
              Case 15-40315-KKS        Doc 89         Filed 09/04/19   Page 9 of 12




                                       CONCLUSION

       Because of these outstanding issues, the Trustee's motion should be denied, and an

evidentiary hearing set.

Respectfully submitted this 4th day of September 201      .




                                                .."
                                            Jam   M. Donohue
                                           Flo rda Bar No.: 0191819
                                           Dr glas L. Kilby
                                           F orida Bar No.: 73407
                                             usley McMullen
                                            123 South Calhoun St. (32301)
                                           Post Office Box 391
                                           Tallahassee, FL 32302
                                           (850) 224-9115
                                           Facsimile: (850) 222-7560
                                           jdonohue@ausley.com
                                           dkilby@ausley.com


                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

electronically via the CM/ECF System to Brian G. Rich (brich@bergersingerman.com); Keith L.

Bell, Jr. (kbell@clarkpartington.com): Theresa M. Bender (tmbenderch7@yahoo.com); Trevor

A. Thompson (tthompson@clarkpartington.com); on the 4th day of September, 2019 and U. S.

Trustee (USTPRegion2LTLECF@usdoj.gpy); and via First Class U. S. Mail to those listed on

the attached mailing matrix excluding the aforementioned on the 5th day of September, 2019.




                                            Jam       M. Donohue
                                  Case 15-40315-KKS         Doc 89        Filed 09/04/19   Page 10 of 12

Label Matrix for local noticing                Centennial Bank                                Centennial Bank
1129-4                                         Capital Recovery Advisors                      c/o Keith L. Bell, Jr., Esq.

Case 15-40315-KKS                              c/o Stephen R. Tumminello, Esq.                Clark, Partington, Hart
Northern District of Florida                   2400 Augusta Dr, Ste 212                       106 East College Ave., Suite 600
Tallahassee                                    Houston, TX 77057-4998                         Tallahassee, FL 32301-7721

Wed Sep     4 16:53:44 EDT 2019

Clark Partington Hart Larry Bond & Stackhous   SEA Developers, LLC                            Shuler and Shuler Real Estate Auctioneer, In
Attn: Keith L. Bell Jr.                        2588 Ulysses Road                              422 Julia Street
106 East College Avenue                        Tallahassee, FL 32312-4849                     Titusville, FL 32796-3523

Suite 800
Tallahassee, FL 32301-7740



Thomson, Brock, Luger & Co.                    Ally Financial                                 American Express
Attn: Ann Marie Bachman                        P.O. Box 380901                                P.O. Box 650448
3375-G Capital Circle N.E.                     Minneapolis, MN 55438-0901                     Dallas, TX 75265-0448
Tallahassee, FL 32308-3798




American Express                               American Express Centurion Bank                BB&T
P.O. Box 981537                                c/o Becket and Lee LLP                         200 W 2nd Street
El Paso, TX 79998-1537                         POB 3001                                       Winston Salem, NC 27101-4049
                                               Malvern    PA 19355-0701




(p)BB AND T                                    Bank of America                                (p)BANK OF AMERICA
PO BOX 1847                                    1800 Tapo Canyon Rd                            PO BOX 982238
WILSON NC 27894-1847                           Simi Valley, CA 93063-6712                     EL PASO TX 79998-2238




Cadence Bank                                   Capital City Bank                              Capital City Bank
P.O.     Box 43467                             2111 N. Monroe Street                          P.O. Box 900
Birmingham, AL 35243-0467                      Tallahassee, FL 32303-4729                     Tallahassee, FL 32302-0900




Capital One / Best Buy                         Capital One Auto Finance                       (p)CENTENNIAL BANK ATTN SPECIAL ASSETS

P.O. Box 5253                                  P.O. Box 259407                                P 0 BOX 1028
Carol Stream, IL 60197-5253                    Plano, TX 75025-9407                           CABOT AR 72023-1028




Centennial Bank                                Citibank / Sears                               DSNB American Express

c/o Keith L. Bell, Jr.                         P.O. Box 6283                                  P.O. Box 8218
Clark Partington Hart                          Sioux Falls, SD 57117-6283                     Mason, OH 45040-8218
106 East College Ave, Suite 600
Tallahassee, FL 32301-7721



Doris Maloy, Leon County Tax Collector         (p)US BANK                                     GE Capital Retail Bank
Attn: Tax Administration Dept                  PO BOX 5229                                    c/o Portfolio Recovery Associates
Post Office Box 1835                           CINCINNATI OH 45201-5229                       120 Corporate Blvd.

Tallahassee, FL 32302-1835                                                                    Suite 100
                                                                                              Norfolk, VA 23502-4952



Grady County Tax Commissioner                  HSBC Bank Nevada N.A.                          HSBC Polaris
114 First Street NE                            P.O. Box 10497                                 P.O. Box 2013
Cairo, GA 39828-2291                           Greenville, SC 29603-0497                      Buffalo, NY 14240-2013
                                 Case 15-40315-KKS                   Doc 89       Filed 09/04/19        Page 11 of 12

Internal Revenue Service                                JC Penny                                             LVNV Funding, LLC its successors and assigns

P.O. Box 7346                                           P.O, Box 965009                                      assignee of Capital One, N.A.
Philadelphia, PA 19101-7346                             Orlando, FL 32896-5009                               Resurgent Capital Services
                                                                                                             PO Box 10587
                                                                                                             Greenville, SC 29603-0587



Laurie Dozier                                           Lawrence Hartung                                     LoanCare Servicing Center
2101 East Randolph Circle                               3303 Thomasville Road                                 3637 Sentara Way
Tallahassee, FL 32308-0725                              Tallahassee, FL 32308-7947                           Virginia Beach, VA 23452-4262




Macys                                                   Madison County Tax Collector                         Midland Credit Management, Inc. as agent for

P.O. Box 183083                                         5707 US 25-70 # E                                    MIDLAND FUNDING LLC
Columbus, OH 43218-3083                                 Marshall, NC 28753-6449                              PO Box 2011
                                                                                                             Warren, MI 48090-2011




Midland Funding                                         Mission Club A                                        (p)PORTFOLIO RECOVERY ASSOCIATES LLC
8875 Aero Dr.                                           c/o Southern Management                              PO BOX 41067
Suite 200                                               P.O. Box 149966                                      NORFOLK VA 23541-1067
San Diego, CA 92123-2255                                Orlando, FL 32814-8966




Portfolio Recovery Associates, LLC                      SEA Developers, LLC                                  SEA Developers, LLC
c/o Joseph F. Rosen, Esq.                               c/o Ausley McMullen                                  c/o Ausley McMullen

806 Douglas Road                                        Attn:   Douglas L Kilby                              Attn:   James M. Donohue
South Tower, Suite 200                                  Post Office Box 391                                  Post Office Box 391

Miami, FL 33134-3157                                    Tallahassee, FL 32302-0391                           Tallahassee, FL 32302-0391



SYNCB / JcPenny                                         Sea Developers, LLC                                  Sears

P.O. Box 965007                                         c/o James M. Donohue                                 P.O. Box 4082, Suite A
Orlando, FL 32896-5007                                  Ausley McMullen                                      Toronto, Ontario M5W2G9
                                                        123 South Calhoun Street
                                                        Tallahassee, FL 32301-1517



Select Portfolio Servicing                              United States Trustee                                Wolf Laurel Rd Maint. 6 Security Homeown

3815 S. West Temple                                     110 E. Park Avenue                                   One Rankin Ave., Third Floor

Suite 2000                                               Suite 128                                           Asheville, NC 28801-2804

Salt Lake City, UT 84115-4412                           Tallahassee, FL 32301-7728




Brian G. Rich                                           Steven Eugene Allen                                  Theresa M. Bender
Berger Singerman LLP                                    2588 Ulysses Road                                    P.O. Box 14557

313 N. Monoe Street                                     Tallahassee, Fl 32312-4849                           Tallahassee, FL 32317-4557
2nd Floor
Tallahassee, FL 32301-7643




                      The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                      by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).




BB&T                                                    Bank of America                                      Centennial Bank
P.O. Box 200                                            4161 Piedmont Pkway                                  P.O. Box 966
Wilson, NC 27894                                        Greensboro, NC 27410                                 Conway, AR 72033
                               Case 15-40315-KKS                 Doc 89      Filed 09/04/19          Page 12 of 12

Elan Financial Services                              Portfolio Recovery Associates, LLC
P.O. Box 108                                         POB 12914
Saint Louis, MO 63166                                Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.




(d)Bank of America                                   (d)Cadence Bank                                       (d)Centennial Bank
1800 Tapo Canyon Road                                P.O. Box 43467                                       Capital Recovery Advisors
Simi Valley, CA 93063-6712                           Birmingham, AL 35243-0467                            c/o Stephen R. Tumminello, Esq.
                                                                                                          2400 Augusta Dr, Ste 212
                                                                                                          Houston, TX 77057-4998



End of Label Matrix
Mailable recipients       53

Bypassed recipients        3

Total                     56
